UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-2121



DEONA RENNA HOOPER,

                                              Plaintiff - Appellant,


          versus


STATE OF NORTH CAROLINA; NORTH CAROLINA
CENTRAL UNIVERSITY; NORTH CAROLINA CENTRAL
UNIVERSITY CAMPUS POLICE; JAMES H. AMMONS, IV,
North Carolina Central University Chancellor,
in his official capacity; CHIEF MCDONALD VICK,
Chief of Police, in his individual and
official capacity; CAPTAIN VICTOR O. INGRAM,
in his individual and official capacity;
CAPTAIN JOSEPH N. HILLIARD, in his individual
and official capacity; LIEUTENANT MICHAEL
WATLINGTON, in his individual and official
capacity,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. N. Carlton Tilley, Jr.,
District Judge. (1:04-cv-00014-NCT)


Submitted: March 22, 2007                     Decided: March 27, 2007


Before WIDENER and WILKINSON, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
Deona Renna Hooper, Appellant Pro Se. Thomas J. Ziko, NORTH
CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina; Kimberly
Dean Potter, Assistant Attorney General, Raleigh, North Carolina,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

            Deona Renna Hooper appeals the district court’s order

dismissing her civil action alleging employment discrimination. We

have     reviewed   the   record   and     find   no   reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.    Hooper v. North Carolina, No. 1:04-cv-00014-NCT (M.D.N.C.

Oct. 3, 2006).      We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                                    AFFIRMED




                                   - 3 -